Citation Nr: 0121891	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-19 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
pneumothorax.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a scar of the right forehead. 

3.  Entitlement to service connection for residuals of a head 
injury, to include headaches and facial numbness. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran retired in January 1999 after more than twenty-
four years of active service.  His claims initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
The Board remanded the case in January 2001 to ensure that 
all notification and development action required by the 
Veteran's Claims Assistance Act of 2000, Pub. L. No. 106-475 
was completed. 

In his February 1999 claim, the veteran indicated that he was 
seeking service connection for residuals of a head injury 
sustained in a motor vehicle accident in 1987, but did not 
identify the specific disability from that injury.  The March 
1999 rating decision on appeal granted service connection for 
a scar of the right forehead and assigned a 10 percent 
evaluation.  The veteran appealed that decision.  In a VA 
Form 9 (Appeal to Board of Veterans' Appeals), dated in 
September 1999, the veteran explained that he suffered from 
other disabilities as a result of the head injury, namely 
headaches, sinus problems, and right facial numbness.  Under 
these circumstances, the Board finds that the issue 
concerning the propriety of the 10 percent rating for the 
residual scar and the issue concerning service connection for 
residuals of a head injury involving headaches and facial 
numbness constitute separate claims.  

In a supplemental statement of the case issued in April 2001, 
the RO granted service connection for residuals of a sinus 
fracture, for which a noncompensable (zero percent) 
evaluation was assigned.  The Board notes that the veteran 
has not expressed disagreement concerning the noncompensable 
evaluation assigned for that disability.  Therefore, that 
issue is not in appellate status.  See Grantham v. Brown, 114 
F.3d. 1156 (Fed. Cir. 1997).

The Board will now decide the issue concerning the propriety 
of the initial 10 percent evaluation for a scar of the right 
forehead, as well as the issue involving service connection 
for residuals of a left pneumothorax.  The Board will remand 
the issue of entitlement to service connection for residuals 
of a head injury, to include headaches and facial numbness.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues involving service connection for residuals of a left 
pneumothorax, as well as the propriety of the initial 10 
percent rating assigned for a scar of the right forehead has 
been obtained, and no further development is necessary to 
comply with the Veterans Claims Assistance Act of 2000.

2.  The veteran's service medical records show that he 
underwent a left pneumothorax in 1987 following a motor 
vehicle accident.

3.  The veteran has a 7 cm scar on the right orbital area 
which extends across the forehead over the eyebrow.   It is 
noted to be completely healed and has not been described as 
severely disfiguring.


CONCLUSIONS OF LAW

1.  Residuals of a left pneumothorax were incurred in 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (2000). 

2.  The criteria for an evaluation in excess of 10 percent 
for a scar of the right forehead have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§  4.1-4.14, 38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal involves the veteran's claim of entitlement to 
service connection for residuals of a left pneumothorax, as 
well as his claim of entitlement to an initial evaluation in 
excess of 10 percent for a scar of the right forehead.  For 
reasons set forth below, the Board finds that the evidence 
supports a grant of service connection for residuals of a 
left pneumothorax, and that the preponderance of the evidence 
is against an initial evaluation in excess of 10 percent for 
a scar of the right forehead. 

I.  Duty to Assist

The VA has a duty to assist the veteran in developing facts 
which are pertinent to that claim.  In November 2000, the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "VCAA") became law, and substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  Where 
the law or regulations governing a claim change after the 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions.  The record includes a recent VA 
general medical examination report which includes findings 
pertaining to the scar at issue.  The Board also concludes 
that the discussion in the statement of the case has informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, pursuant to the Board's January 2001 
remand, the veteran was provided with the applicable 
provisions of the VCAA and given an opportunity to submit 
additional evidence.  As such, compliance with VA's 
notification requirements have been met, and a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

II.  Service Connection for Residuals of a Left Pneumothorax

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from a 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In the instant case, the veteran's service medical records 
reflect that he was treated for a 60 percent pneumothorax of 
the left lung following a motor vehicle accident in November 
1987.  A tube was placed for correction of the left 
pneumothorax and removed several days later.   The diagnosis 
was 60 percent pneumothorax of the left chest.  

The veteran now claims that he suffers from residuals of that 
injury, which include respiratory problems and a residuals 
scar.  In his VA Form 9, he described a "pulling pain" at 
the location where the tube had been placed when moving his 
arm above his head.  He also reported a burning sensation in 
his left lung while breathing cold air, and said his left 
lung was sensitive to smoke and chemical fumes.  

At a VA general medical examination in February 1999, the 
examiner observed a 4 cm scar in the left lateral chest wall 
from the area where a chest tube had been placed for the left 
pneumothorax.  The chest was noted to be clear to 
auscultation with no wheezes, rhonchi, or rales.  
Unfortunately, pulmonary function testing was not performed.  
The diagnosis was status post left pneumothorax, completely 
recovered.  

Based on these findings, the Board finds that the evidence 
supports the claim for service connection for residuals of a 
left pneumothorax.  It is not disputed that the veteran 
underwent a left pneumothorax due to a motor vehicle accident 
in 1987 while in service.  The veteran currently has a 
residual scar from that injury and may also suffer from 
respiratory problems, which will require a pulmonary function 
study for diagnostic purposes.  Therefore, service connection 
for residuals of a left pneumothorax is granted.  The Board 
points out that the RO, in effectuating this decision, will 
need to determine whether separate evaluations should be 
assigned for the veteran's scar and any respiratory problems 
identified on pulmonary function testing.  

III.  Entitlement to an Initial 
Evaluation in Excess of 10 Percent for 
a Scar of the Right Forehead 

In February 1999, the veteran filed a claim seeking service 
connection for residuals of a head injury.  In a March 1999 
rating decision, the RO granted service connection for a scar 
of the right forehead and assigned a 10 percent evaluation, 
effective February 1999.  The veteran responded by filing a 
notice of disagreement with respect to 10 percent evaluation.  
As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

The veteran's scar of the right forehead is currently 
evaluated as 10 percent disabling under Diagnostic Code 7800.  
Under this diagnostic code, moderately disfiguring scars of 
the head, face or neck are evaluated as 10 percent disabling.  
Severely disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles, are evaluated as 30 percent 
disabling.  Disfiguring scars of the head, face or neck which 
involve complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement are evaluated as 50 percent disabling.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800.

By way of background, the veteran's service medical records 
show that he was involved in a motor vehicle accident in 
November 1987 .  Examination at that time revealed a facial 
laceration of the right eyebrow from the midline of the face 
to the upper eyebrow and into the upper eyelid.  A photograph 
taken shortly after the accident shows the laceration across 
the veteran's forehead and right eyebrow area. 

At the VA general medical examination in February 1999, the 
examiner observed a 7 cm scar was located on the right 
orbital area extending across the forehead and over the 
eyebrow.  It was noted that there was decreased sensation to 
touch and brush on the right side of the forehead over the 
right orbit.  The examiner did not characterize the scar as 
severely disfiguring, with marked or unsightly deformity of 
the eyelid.  In fact, the diagnosis was status post 
laceration of the forehead, completely healed.  (Emphasis 
added).  In addition, the veteran was seen at a VA facility 
in February 2001 for complaints of numbness on the right side 
of his face.  At that time, a clinician observed a 4 cm scar 
across the right eyebrow, but offered no further description 
pertaining to the scar.  

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's facial scar was appropriately 
evaluated as 10 percent disabling under Diagnostic Code 7800, 
as the evidence shows it to be no more than moderately 
disfiguring.  The February 1999 VA examination report notes 
that the facial scar at issue is well healed and measures 
approximately 7 cm.  At no time has it been described as 
severely disfiguring, producing a marked and unsightly 
deformity of the eyelid.  Accordingly, the criteria for an 
evaluation in excess of 10 percent have not been met.  The 
Board notes that symptoms involving paresthesia of the face 
is a separate issue that will be discussed in the REMAND 
portion of this decision.  As such, symptoms involving 
paresthesia need not be considered in evaluating the 
veteran's facial scar. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for a scar of the right forehead.  The 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000).  Thus, the appeal is denied.


ORDER

Service connection for residuals of a left pneumothorax is 
granted.

An initial evaluation in excess of 10 percent for a scar of 
the right forehead is denied. 







REMAND

In addition to a scar, tinnitus, and residuals of a sinus 
fracture, the veteran also claims that he suffers from 
headaches and facial numbness as a result of the 1987 motor 
vehicle accident.  Before the Board can adjudicate these 
claims, however, additional development is required as a 
matter of law.  See VCAA.  

The Board notes that authority exists for assigning separate 
evaluations for headaches and facial numbness.  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that a veteran 
was entitled to combine his 10 percent disability rating for 
disfigurement with an additional 10 percent rating for tender 
and painful scars and a third 10 percent rating for facial 
muscle injury interfering with mastication where the 
symptomatology of the three problems were distinct and 
separate.  The Court stated that the conditions were to be 
rated separately under 38 C.F.R. § 4.25, unless they 
constituted the "same disability" or the "same manifestation" 
under 38 C.F.R. § 4.14.  Esteban, 6 Vet. App. at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.

In this case, the RO should adjudicate whether the veteran 
suffers from separate disabilities involving headaches and 
facial numbness as a result of the 1987 motor vehicle 
accident.   In light of the recent amendment concerning the 
duty to assist, however, the veteran should first be afforded 
a VA neurological examination to determine all manifestations 
from the head trauma sustained in the 1987 motor vehicle 
accident, to include headaches and facial numbness.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA's duty 
to assist includes conducting a thorough and contemporaneous 
medical examination of the veteran.)  Abernathy v. Principi, 
3 Vet. App. 461, 464 (1992) (holding that if an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's 
claim).




Accordingly, the case is REMAND to the RO for the following 
action:

1.  The veteran should be afforded a VA 
neurological examination to determine all 
manifestations as a result of head trauma 
sustained in the 1987 motor vehicle 
accident.  The veteran's claims folder, 
including a copy of this REMAND, should 
be reviewed by the neurologist prior to 
examination.  The neurologist is asked to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
likelihood or greater) that the veteran 
suffers from headaches and facial 
numbness as a result of head trauma 
sustained in the 1987 motor vehicle 
accident.  If the neurologist is unable 
to answer this question with any degree 
of medical certainty, he or she should 
clearly so state.  Otherwise, the 
neurologist must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a 
typewritten report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedure at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  After completing the above requested 
development, the RO should then 
readjudicate the claim of entitlement to 
service connection residuals of a head 
injury, to include headaches and facial 
numbness.  If the determination of this 
claim remains adverse to the veteran, he 
should be furnished with a supplemental 
statement of the case and given an 
opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he receives further 
notice.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



